 


109 HR 4864 IH: Chattahoochee Trace National Heritage Corridor Study Act
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4864 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Everett introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Secretary of the Interior to study the suitability and feasibility of establishing the Chattahoochee Trace National Heritage Corridor in Alabama and Georgia, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Chattahoochee Trace National Heritage Corridor Study Act. 
2.Definitions 
In this Act: 
(1)CorridorThe term Corridor means the Chattahoochee National Heritage Corridor. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
(3)Study areaThe term study area means the study area described in section 3(b). 
3.Study 
(a)In generalThe Secretary, in consultation with State historic preservation officers, State historical societies, State tourism offices, and other appropriate organizations or agencies, shall conduct a study to assess the suitability and feasibility of designating the study area as the Chattahoochee Trace National Heritage Corridor. 
(b)Description of study areaThe study area shall include the portion of the Apalachicola-Chattahoochee-Flint River Basin and surrounding areas that are comprised of the following: 
(1) 
(A)The cities, towns, unincorporated communities, and military bases of LaFayette, Lanett, Valley, Waverly, Oak Bowery, Stroud, Opelika, Auburn, Lochapoka, Salem, Smiths, Phenix City, Fort Mitchell, Spring Hill, Rutherford, Hurtsboro, Pittsview, Uchee, Glenville, Seale, Cottonton, Comer, Batesville, Eufaula, Clayton, Louisville, Clio, Bakerhill, Blue Springs, Ariton, Skipperville, Ozark, Midland City, Fort Rucker, Newton, Daleville, Abbeville, Lawrenceville, Haleburg, Shorterville, Newville, Tumbleton, Headland, Columbia, Kinsey, Cottonwood, Ashford, Madrid, Gordon, and Dothan, Alabama. 
(B)Chambers, Lee, Russell, Barbour, Dale, Henry, and Houston counties in the State of Alabama. 
(2) 
(A)The cities, towns, unincorporated communities, and military bases of Hogansville, LaGrange, Whitesville, Mountville, West Point, Pine Mountain, Hamilton, Waverly Hall, Ellerslie, Mulberry Grove, Columbus, Cusseta, Fort Benning, Omaha, Florence, Richland, Louvale, Brooklyn, Lumpkin, Georgetown, Morris, Springvale, Cuthbert, Shellman, Coleman, Fort Gaines, Bluffton, Cedar Springs, Saffold, Colomokee, Damascus, Blakely, Hilton, Donalsonville, Iron City, Reynoldsville, Brinson, Bainbridge, Faceville, Fowlstown, Climax, and Attapulgus, Georgia. 
(B)Troup, Harris, Muscogee, Chattahoochee, Stewart, Randolph, Clay, Quitman, Early, Seminole, and Decatur counties in the State of Georgia. 
(3)Other areas in the State of Alabama or Georgia that— 
(A)have heritage aspects that are similar to the aspects of the areas described in paragraph (1) or (2); and 
(B)are adjacent to, or in the vicinity of, the areas. 
(c)RequirementsThe study shall include analysis, documentation, and determinations on whether the study area— 
(1)has an assemblage of natural, historic, and cultural resources that— 
(A)represent distinctive aspects of the heritage of the United States; 
(B)are worthy of recognition, conservation, interpretation, and continuing use; and 
(C)would be best managed— 
(i)through partnerships among public and private entities; and 
(ii)by linking diverse and sometimes noncontiguous resources and active communities; 
(2)reflects traditions, customs, beliefs, and folklife that are a valuable part of the story of the United States; 
(3)provides— 
(A)outstanding opportunities to conserve natural, historic, cultural, or scenic features; and 
(B)outstanding recreational and educational opportunities; 
(4)contains resources that— 
(A)are important to any identified themes of the study area; and 
(B)retain a degree of integrity capable of supporting interpretation; 
(5)includes residents, business interests, nonprofit organizations, and State and local governments that— 
(A)are involved in the planning of the Corridor; 
(B)have developed a conceptual financial plan that outlines the roles of all participants in the Corridor, including the Federal Government; and 
(C)have demonstrated support for the designation of the Corridor; 
(6)has a potential management entity to work in partnership with the individuals and entities described in paragraph (5) to develop the Corridor while encouraging State and local economic activity; and 
(7)has a conceptual boundary map that is supported by the public. 
4.ReportNot later than the 3rd fiscal year after the date on which funds are first made available to carry out this Act, the Secretary shall submit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes— 
(1)the findings of the study; and 
(2)any conclusions and recommendations of the Secretary. 
 
